Sweeney, J.,
dissents and votes to affirm in the following memorandum. Sweeney, J. (dissenting). I am unable to agree with the result reached by the majority and, therefore, dissent and vote to affirm. In my view, the testimony of the employer’s president was vague and equivocal. It raised questions of fact and credibility solely within the province of the board to determine (Matter of Mennis v Amendes Co., 59 AD2d 794). Considering the record in its entirety, there is substantial evidence to support the board’s decision and it should be affirmed.